UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 LAWRENCE YOUNG,
                                Plaintiff,
                                                                     19-CV-8406 (JPO)
                      -v-
                                                                           ORDER
 1412 BROADWAY ROOFTOP LLC,
                    Defendant.


J. PAUL OETKEN, District Judge:

       Defendant was served on September 16, 2019. However, no appearance has been entered

on Defendant’s behalf, and no response to the complaint has been filed in the allotted time.

Plaintiff has not moved for a default judgment. Noting this, on January 14, 2020, this Court

ordered Plaintiff to either file a letter concerning the status of this case or move for default

judgment by February 13, 2020. (Dkt. No. 8.) Plaintiff was specifically warned that failure to

do so may result in dismissal of this case for failure to prosecute. (Id.) There has been no further

communication with the Court.

       Accordingly, this case is hereby DISMISSED WITHOUT PREJUDICE for failure to

prosecute. The Clerk of Court is directed to close this case.

SO ORDERED.

Dated: March 9, 2020
       New York, New York

                                               ____________________________________
                                                          J. PAUL OETKEN
                                                      United States District Judge
